 
 
IV 
112th CONGRESS
1st Session
H. CON. RES. 95 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2011 
Mr. Latham (for himself and Mr. Boren) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the Secretary of Labor should recognize the unique circumstances of farm family youth workers when issuing regulations under the Fair Labor Standards Act relating to hired farm workers under the age of 16. 
 
 
Whereas, on September 2, 2011, the Department of Labor published a Notice of Proposed Rulemaking to update the agricultural child labor regulations; 
Whereas family farms often depend on the contributions of youth for their successful operation; 
Whereas the proposed regulations will adversely impact the longstanding tradition of youth working on farms to gain valuable skills and lessons on hard work, character, and leadership; 
Whereas the proposed regulations would be detrimental to the opportunity for youth to gain experiential learning and hands-on skills for enrollment in vocational agricultural training; 
Whereas the proposed regulations would obstruct the opportunity for youth to find rewarding employment and earn money for a college education or other meaningful purposes; 
Whereas the proposed regulations will limit opportunities to recruit young farmers to agriculture at a time when the average age of farmers continues to rise; and 
Whereas working on a farm has become a way of life for thousands of youth across rural America: Now, therefore, be it 
 
That it is the sense of Congress that the Secretary of Labor should recognize the unique circumstances of farm family youth workers and multi-generational family partnerships in agricultural operations when issuing regulations under the Fair Labor Standards Act relating to hired farm workers under the age of 16.  
 
